                                                            1

                                                            2

                                                            3
                                                                                            UNITED STATES DISTRICT COURT
                                                            4
                                                                                                   DISTRICT OF NEVADA
                                                            5
                                                                  UNITED STATES OF AMERICA,                        CASE NO.: 2:17-cr-00001-JAD-CWH
                                                            6
                                                                                   Plaintiff;
                                                            7                                                      ORDER
                                                                        vs.
                                                            8                                                             ECF No. 500
                                                                  HENRIQUE ORTOLANI DE SOUZA
                                                            9     REAL,
                                                           10                      Defendant.
                                                           11
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                           12
   KATHLEEN BLISS LAW PLLC




                                                                       Based upon the stipulation of the parties, and good appearing, it is hereby ORDERED
                                                           13
        HENDERSON, NEVADA 89012




                                                                that Mr. Real’s sentencing hearing currently set for April 15, 2019, be, and the same hereby is,
                                                           14   VACATED.
                                      TEL : 702.463.9074




                                                           15          IT IS FURTHER ORDERED that the sentencing hearing is reset for April 22, 2019, at
                                                           16   the hour
                                                                April 22,of2019
                                                                            ______________  in 1:30
                                                                                at the hour of courtroom
                                                                                                    p.m. ________.
                                                           17

                                                           18
                                                                           2/8/2019
                                                                             2/6/2019
                                                                DATED: ____________________________
                                                           19

                                                           20

                                                           21

                                                           22                                                        ____________________________________
                                                                                                                     JUDGE JENNIFER A. DORSEY
                                                           23
                                                                                                                     U.S. DISTRICT COURT JUDGE
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                           Page 3 of 3
